            Case 2:21-cv-00516-PLD Document 1 Filed 04/16/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

STEPHANIE LEWIS,                                      Civil Action

               Plaintiff,                             No. 2:21-cv-516

       v.

ALLEGHENY HEALTH NETWORK, and
WESTERN PENN ALLEGHENY HEALTH
SYSTEM, INC.                                          JURY TRIAL DEMANDED

               Defendant.

                                      CIVIL COMPLAINT

       Plaintiff, Stephanie Lewis, by undersigned counsel, files this Civil Complaint and in

support states the following:

                                      I. Jurisdiction

       1.      The jurisdiction of this Court is invoked pursuant to Section 7 of the Age

Discrimination in Employment Act, 29 U.S.C. §626(c)(1); 28 U.S.C. §§1331 and 1343(a)(4).

       2.      Plaintiff has satisfied all procedural and administrative requirements set forth in 29

U.S.C. §626 in that:

               a.      On November 14, 2019 Plaintiff filed a timely charge alleging age
                       discrimination with the Equal Employment Opportunity Commission
                       (EEOC) and cross filed with the Pennsylvania Human Relations
                       Commission;

               b.      Plaintiff received a Notice of Right to Sue from the EEOC dated January 19,
                       2021; and

               c.      this action was filed with this Court within 90 days of receipt of that Notice.


                                          II. The Parties

       3.      Plaintiff, Stephanie Lewis is an adult individual who resides at 7930 Lloyd Avenue,
                                                  4
               Case 2:21-cv-00516-PLD Document 1 Filed 04/16/21 Page 2 of 5



Pittsburgh, Allegheny County, PA 15218. She is 74 years old.

         4.      Defendant, Allegheny Health Network, (“Defendant”) is a corporation with its

principal place of business at 120 Fifth Avenue, Suite 2900, Pittsburgh, Allegheny County, PA

15222.

         5.      Defendant, Western Penn Allegheny Health System, Inc., is a wholly owned

subsidiary of Allegheny Health Network with a place of business at 120 Fifth Avenue, Suite 2900,

Pittsburgh, Allegheny County, PA 15222.

         6.       At all times relevant to this case, Defendants were employers within the meaning of

the Age Discrimination in Employment Act, 29 U.S.C. §630(b).

         7.       At all times relevant to this case, Defendants acted or failed to act by and through the

duly authorized agents, servants, and employees, who conducted themselves within the scope and

course of their employment.

                                        III. Factual Background

         8.       Lewis worked for Defendant from May 2018 until February 20, 2019. She last

held the position of Manager CVT OR (nurse manager in the cardiac operating room).

         9.       On or about February 20, 2019, Defendant improperly terminated Lewis. Lewis

was seventy-one years of age at the time.

         10.      Defendant’s Senior Management repeatedly enforced practices and policies that

disproportionately focused on and negatively impacted the older work force.

         11.      For example, Defendant’s Senior Management encouraged Lewis to recruit and

train her replacement even though Lewis never previously notified Defendant of her plans to retire

or resign.

         12.      Also, Defendant instituted a master’s degree requirement for employees in manger-
                                                   4
              Case 2:21-cv-00516-PLD Document 1 Filed 04/16/21 Page 3 of 5



level positions, including the position held by Lewis.

        13.      Defendant commented to Lewis “you aren’t actually going to get [your master’s

degree] now, are you?”

        14.      In Fall 2018, Defendant encouraged Lewis to accept a demotion from her

supervisory role to remain employed while training her replacement as an alternative to pursuing

her Master’s degree.

        15.      Lewis declined the demotion and remained persistent about pursuing a master’s

degree to remain in her supervisory role and preserve her seniority.

        16.      Soon thereafter, Defendant instructed Lewis’ subordinates to bypass her and report

any issues directly to Senior Management, which limited Lewis’ ability to perform her job duties

successfully.

        17.      Defendant then placed Lewis on a Performance Improvement Plan on January 23,

2019, improperly citing her for alleged performance-related issues.

        18.      On February 20, 2019, Defendant terminated Lewis’ employment because of the

discriminatory practices, policies, and procedures implemented by Defendant targeting employees

like Lewis who were 40 years of age or older.


                                               Count I
                                               ADEA

        19.      Plaintiff incorporates by reference the allegations in paragraphs 1 through 16 as if

fully restated herein.

        20.      Defendant fired Lewis because of her age, in violation of the Age Discrimination in

Employment Act, 29 U.S.C. §623(a)(1).


                                                  4
      Case 2:21-cv-00516-PLD Document 1 Filed 04/16/21 Page 4 of 5



21.      Defendant’s violation of the ADEA was willful.

WHEREFORE, Lewis demands judgment as follows:

         a.     That Defendant be ordered to reinstate Plaintiff into the position she occupied
                prior to Defendant’s discriminatory actions, together with all benefits
                incident thereto, including, but not limited to wages, benefits, training and
                seniority;

         b.     That Defendant be required to compensate Plaintiff for the full value of
                wages she would have received had it not been for Defendant’s illegal
                treatment of Plaintiff, with interest until the date Plaintiff is offered
                employment into a position substantially equivalent to the one which Plaintiff
                occupied at the time of her termination;

         c.     That Defendant be required to reinstate Plaintiff’s pension standing,
                including an uninterrupted reinstatement of her seniority and vesting;

         d.     That Defendant be required to provide Plaintiff with front pay in the event
                reinstatement is not feasible;

         e.     That Defendant be required to compensate Plaintiff for lost benefits,
                including profit sharing and/or pension benefits until Plaintiff's normal
                retirement date;

         f.     That a final judgment in favor of Plaintiff and against Defendant be entered
                for liquidated damages in an amount equal to the amount of wages due and
                owing Plaintiff as provided by 29 U.S.C. §§626(b) and 216(b);

         g.     That Defendant be enjoined from discriminating against Plaintiff in any
                manner that violates the ADEA;

         h.     That Plaintiff be awarded against Defendant the costs and expenses of this
                litigation and a reasonable attorney fee; and

         i.     That Plaintiff be granted such further legal and equitable relief as the Court
                may deem just and proper.




                                          4
Case 2:21-cv-00516-PLD Document 1 Filed 04/16/21 Page 5 of 5



                                 Respectfully submitted,

                                 EDGAR SNYDER & ASSOCIATES

                                 /S/Amy N. Williamson
                                 Amy N. Williamson
                                 Pa. I.D. No. 90657
                                 600 Grant Street
                                 Tenth Floor, U.S. Steel Tower
                                 Pittsburgh, PA 15219
                                 (412) 394-4458

                                 Attorney for Plaintiff




                             4
